972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton MCCRAY, Plaintiff-Appellant,v.STATE of Maryland;  Christopher Romano, Assistant AttorneyGeneral;  Ronald Petty, Sergeant;  Earl Dennis;  JosephPrice, Corporal;  Charles Demby, Trooper;  James Johnson,Trooper;  Richard Sullivan, Lieutenant, Defendants-Appellees.In Re: Milton McCray, Petitioner.
Nos. 92-6478, 92-8047.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992.Decided:  August 4, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-91-2639-JH)
Milton McCray, Appellant/Petitioner Pro Se.
John Joseph Curran, Jr., Attorney General, Carmen Mercedes Shepard, Office of The Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
Affirmed in No. 92-6478; Petition denied in No. 92-8047.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Milton McCray appeals from the district court's order denying his Motion to Vacate Judgment, which we construe as a motion for reconsideration under Fed.  R. Civ. P. 60(b).  Our review of the record discloses that the district court did not abuse its discretion in denying the motion for reconsideration because the Defendants' conduct did not violate McCray's rights, and consequently cannot serve as the basis for liability under 42 U.S.C. § 1983 (1988).   See On Lee v. United States, 343 U.S. 747 (1952).  Accordingly, we affirm.


2
McCray has also filed a mandamus petition which raises the same issues that are the subject of his appeal.  These issues do not provide an appropriate basis for mandamus relief.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Consequently, although we grant leave to proceed in forma pauperis, we deny McCray's petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-6478-AFFIRMED
No. 92-8047-PETITION DENIED